This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LUCRETIA ANN LIVINGSTON,

 3          Petitioner-Appellee,

 4 v.                                                                            No. 33,906

 5 KENDALL SCOTT LIVINGSTON,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Raymond L. Romero, District Judge

 9 McCormick, Caraway, Tabor & Ril
10 Susan M. Cuddy-Moore
11 Carlsbad, NM

12 for Appellee

13 Melissa A. Sawyers
14 Hobbs, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
1   {1}   Summary dississal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dissmissal has been

3 filed, and the time for doing so has expired.

4   {2}   Dismissed.

5   {3}   IT IS SO ORDERED.



6
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:



 9
10 CYNTHIA A. FRY, Judge



11
12 RODERICK T. KENNEDY, Judge




                                            2